Citation Nr: 0836390	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-07 310	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating higher than 20 percent for 
aggravation of degenerative arthritis and intervertebral disc 
disease of the lumbar spine. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1980 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  While on appeal, 
in a November 2007 rating decision, the RO increased the 
rating to 20 percent and recharacterized the disability as 
degenerative arthritis and intervertebral disc disease of the 
lumbar spine.  


FINDING OF FACT

The evidence shows that the veteran had a pre-existing back 
disability that was aggravated by a service-connected right 
knee disability, and which was further increased in severity 
by two intercurrent injuries in July 2002; the baseline level 
of severity of the pre-existing back disability before the 
intercurrent injuries in July 2002 was moderate limitation of 
motion of the lumbar spine without sciatic neuropathy, 
equating to a rating of 20 percent under Diagnostic Code 
5292; the current level of pre-existing back disability with 
limitation of motion equates to 40 percent; and the increase 
in severity due to sciatic neuropathy was the result of the 
intercurrent injuries and is deducted from the current level 
of severity. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
aggravation of degenerative arthritis and intervertebral disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.310(b), 4.71a, 
Diagnostic Codes 5010, 5292, 5293 (effective on September 23, 
2002) and Diagnostic Codes 5242, 5243 (effective on September 
26, 2003).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003, in March 2006, and in 
February 2007.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence indicating an increase in severity and the effect 
that worsening has on the claimant's employment and daily 
life.  The veteran was also notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  
The notice included the provisions for the effective date of 
the claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of specific measurements or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the rating decision, 
dated in November 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



As for the omission of the general notice of the criteria of 
the Diagnostic Code, consisting of specific measurements 
under which the veteran is rated, at this stage of the 
appeal, when the veteran already has notice of the rating 
criteria as provided in the statement of the case in January 
2005, a reasonable person could be expected to understand 
from the notice what the criteria were for rating the 
disability and further notice of the exact same information 
would not aid in substantiating the claim, for this reason 
the content error did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 888-90 
(2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran injured her right knee in service. 



On VA examination in May 1996, X-rays revealed degenerative 
joint disease and degenerative disc disease of L4-L5 and 
L5-S1.  Range of motion was normal.  On neurological 
evaluation, there was no sensory deficit.  The diagnosis was 
injury to the lumbosacral spine with resultant degenerative 
joint disease and degenerative disc disease at L4-L5 and L5-
S1 with moderate residuals, aggravated by the right knee 
disability.  

In an addendum, dated in August 1996, the VA examiner 
expressed the opinion that the right knee disability 
aggravated the low back disability by 10 percent.  Stated 
differently, 90 percent of the low back disability was not 
due to the service-connected right knee disability. 

By a rating decision in October 1997, the RO granted service 
connection for a low back disability by aggravation and 
assigned a 10 percent rating. 

On VA examination in January 2000, flexion of the lumbar 
spine as to 37 degrees.  Extension was to 30 degrees, right 
lateral flexion was to 50 degrees, left lateral flexion was 
to 47 degrees, and right and left rotation were 50 to 55 
degrees, respectively.

The record shows that in July 2002 the veteran injured her 
back at work while moving a 40 pound box of fruit.  She 
reinjured her back about 2 weeks later while lifting some 
books.  She was diagnosed with low back strain and she was 
placed on medication and she began a course of physical 
therapy.

In August 2002, a MRI revealed disc bulging at L3-4 and L4-5. 

In October 2002, the veteran complained of pain radiating 
down the right lower extremity.  The pertinent findings were 
muscle spasm, an antalgic gait, and a positive straight leg 
raising test.  Motor strength and sensation were mildly 
diminished in the right L5 dermatome.  Reflexes were 
symmetrical.  

In December 2002, the veteran complained of low back pain and 
radiculopathy. Flexion and extension were normal.  The 
straight leg raising was negative.  

In January 2003, the veteran submitted a claim for a rating 
higher than 10 percent for the service-connected low back 
disorder.  

In March 2003, flexion of the lumbar spine was to 90 degrees.  
The heel and toe walk was normal.  There was normal muscle 
strength in the lower extremities.  

On VA examination in March 2003, the veteran stated that she 
had injured her back a work while lifting a 40 pound box of 
fruit and then again while lifting some books.  She 
complained of constant pain, spasms, cramping and weakness in 
the lower back.   She related flare-ups of pain 2 to 3 times 
a week and with sitting or walking.    

On examination, there was no evidence of muscle spasm.  The 
spine had good alignment and symmetrical muscular 
development.  There was tenderness on palpitation of the 
lumbar spine and over the right and left sciatic nerves.  
Flexion was to 75 degrees with radiating pain to the lower 
extremities and maximum flexion was to 129 degrees with pain.  
Extension was to 13 degrees, right lateral flexion was to 20 
degrees, left lateral flexion was to 37 degrees, right 
lateral rotation was to 45 degrees, and left lateral rotation 
was to 30 degrees.  The straight leg raising was positive.  
The examiner expressed the opinion that 20 percent of the 
symptomatology associated with the lower back was not related 
to the July 2002 back injury.  Sensory examination was 
grossly intact with the exception of the vibration sense.  
The deep tendon reflexes were symmetrical bilaterally.  
Muscle strength was 5/5 in the lower extremities.  X-rays 
were not significantly different compared with the X-rays in 
May 1996, but there was straightening of the lumbar lordosis, 
likely due to muscle spasm.  The diagnosis was mild 
osteoarthritis of the lumbar spine, degenerative disc disease 
at L4-5 and L5-S1, chronic intermittent muscle strain of the 
low back with spasms, right-sided sciatica, and peripheral 
neuropathy of the right lower extremity.  

On examination by the Department of Labor and Industries, it 
was noted spinal stenosis and degenerative disc disease pre-
existed the industrial accidents. 

On VA examination in March 2004, the veteran complained of 
weakness in the paraspinal area of the lumbosacral spine and 
of constant pain.  She reported flare-ups of pain when 
sitting or standing.  Flexion was to 30 degrees with pain, 
extension was to 30 degrees with pain, right lateral flexion 
was to 30 degrees, left lateral flexion was to 30 degrees, 
and lateral rotation to the right and the left was to 30 
degrees.  The straight leg raising caused some pain.   

The veteran favored the right side when walking, but there 
was no marked limp.  Posture was grossly normal.  Motor and 
sensory examinations were essentially normal.  The examiner 
diagnosed degenerative joint disease and degenerative disc 
disease at the L4-5 and L5-S1 levels with right sciatica, 
dextroscoliosis, and chronic degenerative changes.  The 
examiner expressed the opinion that 80 percent of the 
veteran's back disability symptoms were attributable to the 
injuries in July 2002 and other nonservice-connected 
disabilities of the spine and 10 percent of the symptoms were 
due to the service-connected injuries of the lumbar spine and 
10 percent were due to aggravation by the service-connected 
right knee disability. 

In a medical statement in February 2005, Dr. P. indicated 
that on a more probable than not basis the veteran's right 
knee injury played some part in aggravating the veteran's 
back condition due to biomechanical alterations and that the 
back injury in July 2002 was just one factor contributing to 
the development of the veteran's lumbar spine condition.

On VA examination in May 2007, the veteran complained of 
stiffness, weakness in the right leg, and pain in the lower 
back.  Pain was aggravated by activity.  The veteran's 
posture was abnormal in that she bent slightly forward.  The 
veteran's gait was abnormal as she limped with a right knee 
brace.  On examination, there was radiating pain on movement 
and pain with walking.  Muscle spasms were absent.  There was 
tenderness throughout the sciatic distribution.  The straight 
leg raising test was negative.  Forward flexion was to 30 
degrees with pain at 20 degrees, extension was to 20 degrees 
with pain at 10 degrees, right and left lateral flexion were 
to 20 degrees with pain at 10 degrees, right rotation was to 
10 degrees with pain, and left rotation was to 30 degrees 
with pain at 20 degrees.  

Joint function was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  There was no ankylosis of the thorocolumbar 
spine.  There was a sensory deficit of the right front leg.  
Bilateral reflexes were present but weak. 

In October 2007, a physician expressed the opinion that the 
veteran's low back condition, not considering the lumbar 
spine injury, had been aggravated by the service-connected 
right knee disability due to changes in biomechanics.  The 
examiner concluded that at least 50 percent of the veteran's 
low back disability was attributable to the service-connected 
right knee disability.  

By a rating decision in November 2007, the RO increased the 
rating for the low back disability to 20 percent, effective 
from the date of receipt of the claim.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

The degenerative arthritis and intervertebral disc disease of 
the lumbar spine is currently rated 20 percent under 
Diagnostic Code 5243.

In August 1996, a VA examiner found that the right knee 
disability aggravated the low back condition by only 10 
percent.  On VA examination in March 2004, a VA examiner 
found that 80 percent of the veteran's back disability 
symptoms were attributable to the intercurrent injuries in 
July 2002 and 10 percent were due to aggravation by the 
service-connected right knee disability and another 10 
percent were due to other causes.  In October 2007, another 
physician found that at least 50 percent of the veteran's low 
back disability was attributable to the service-connected 
right knee disability.  Stated differently, not all of the 
current level of severity of the back disability is due to 
the service-connected right knee disability. 

The veteran filed her claim for a higher rating in January 
2003, and during the period considered in her appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 26, 2003.  When the 
rating criteria are amended during the course of the appeal, 
the Board considers both the old and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000.

In this case, the pertinent medical evidence consists of VA 
examinations conducted in March 2003, in March 2004, in May 
2007, and in October 2007, as well as VA and private 
treatment records.


Criteria Effective on September 23, 2002

Under the criteria effective on September 23, 2002, the 
evidence supports the veteran's claim for a 40 percent 
rating, and no higher, for the arthritis and degenerative 
disc disease of the lumbar spine.

A MRI in August 2002 revealed disc bulging at L3-4 and L4-5 
and degenerative changes.  On VA examination in March 2003, 
X-rays revealed straightening of the lumbar lordosis, likely 
due to muscle spasms.  X-rays in March 2004, revealed slight 
dextroscoliosis and chronic degenerative changes. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a maximum 40 percent 
rating.  The Board finds that the objective evidence 
demonstrates severe limitation of motion of the lumbar spine.

On VA examination in March 2003, forward flexion was to 75 
degrees with pain, radiating to the lower extremities, 
extension was to 13 degrees, right lateral flexion was to 20 
degrees, left lateral flexion was to 37 degrees, lateral 
rotation to the right was to 45 degrees, and left lateral 
rotation was to 30 degrees.  In March 2004, forward flexion 
was to 30 degrees with pain, extension was to 30 degrees with 
pain, right lateral flexion was to 30 degrees, and left 
lateral flexion was to 30 degrees, and lateral rotation to 
the right and the left were to 30 degrees.  On VA examination 
in May 2007, forward flexion was to 30 degrees with pain at 
20 degrees, extension was to 20 degrees with pain at 10 
degrees, right and left lateral flexion was to 20 degrees 
with pain at 10 degrees, right rotation was to 10 degrees 
with pain, and left rotation was to 30 degrees with pain at 
20 degrees.  



Therefore, the veteran meets the criteria for a maximum 40 
percent rating under Diagnostic Code 5292.  Where a veteran 
is in receipt of the maximum rating for limitation of motion 
of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; 
and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
consideration must be given to functional loss due to pain, 
as well as to weakened movement, excess fatigability, etc., 
in addition to any limitation of motion), do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under these 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  For neurological 
manifestations, the appropriate diagnostic code for 
incomplete paralysis of the sciatic nerve was Diagnostic Code 
8520.  Under Diagnostic Code 8520, the criteria for a 10 
percent was mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

With respect to the rating criteria based on incapacitating 
episodes, VA medical records do not show that a physician has 
prescribed the veteran bed rest for the veteran's low back 
condition at any time.  On VA examination in March 2003, the 
veteran reported flare-ups of pain 2 to 3 times a week, and 
with sitting or walking, alleviated by bed rest.  The medical 
evidence does not support a finding that the veteran's 
degenerative disc disease is marked by incapacitating 
episodes having a total duration of at least four weeks 
during a 12-month period to warrant a higher rating.

Furthermore, a higher rating would not result after combining 
the separate evaluations of the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease.  The veteran's chronic orthopedic manifestations are 
no more than 40 percent disabling under Diagnostic Codes 
5292, 5003, and 5010, as previously discussed.

In regard to chronic neurologic manifestations of the 
degenerative disc disease of the low back, the medical 
records show complaints of low back pain radiating down the 
lower extremities.  

In October 2002, the veteran described burning and dull back 
pain.  She had a positive straight leg raising to the right.  
Motor strength and sensation appeared mildly diminished.  
Reflexes were symmetrical.  In December 2002, straight leg 
raising was negative.  In March 2003, a clinician noted that 
the veteran had normal muscle strength in the lower 
extremities.  On VA examination in March 2003, sensory 
examination was grossly intact with the exception of the 
vibration sense.  Deep tendon reflexes were symmetrical in 
the knees and ankles.  Muscle strength was 5/5 in the lower 
extremities.  The examiner diagnosed right-sided sciatica and 
peripheral neuropathy of the right lower extremity.  

On VA examination in March 2004, straight leg raising caused 
some pain, but not typical sciatica.  Motor and sensory 
examinations were essentially normal.  

On VA examination in May 2007, the veteran complained of 
stiffness, weakness in the right leg and pain in the lower 
back.  On examination, there was tenderness throughout the 
sciatic distribution.  The examiner found signs of 
intervertebral disc disease with sensory deficit of the right 
leg and motor weakness of the right knee.  The most likely 
peripheral nerve was the sciatic nerve.  

In regard to chronic neurologic manifestations of the 
degenerative disc disease of the lumbar spine, there is 
evidence of an increase in severity due to mild sensory 
disturbance, which was documented after the intercurrent 
injuries in July 2002, and a separate, 10 percent rating for 
mild incomplete paralysis of the right lower extremity under 
Diagnostic Code 8520 is warranted. 

Criteria Effective on September 26, 2003

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised and 
incorporated into General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula, the 
criterion for the next higher rating, 50 percent, is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (effective September 26, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are evaluated separately under an appropriate Diagnostic 
Code. 




Under the General Rating Formula, forward flexion is to 30 
degrees, which is 40 percent disabling, but unfavorable 
ankylosis of the entire thoracolumbar spine for a higher 
rating of 50 percent is not demonstrated as on VA examination 
in May 2007 there was no evidence of ankylosis. 

As explained above, there is evidence of neurologic 
abnormality of the right lower extremity. 

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.

As previously discussed and considered, the medical evidence 
of record does not contain objective findings of 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period, since the effective date 
of the regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.

For the reasons expressed, the Board finds that the current 
medical evidence shows that the veteran meets the criteria 
for a 40 percent rating for degenerative arthritis and 
intervertebral disc disease and a separate 10 percent rating 
for neurological manifestations or abnormality under both old 
rating criteria and rating criteria revised effective in 
September 26, 2003.   

As service connection for the back disability was granted on 
the basis of aggravation, the veteran is compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 




Under 38 C.F.R. § 3.310(b), in rating a disability based on 
aggravation, the baseline and current levels of disability 
must be determined under the Rating Schedule, the extent of 
aggravation is determined by deducting the baseline level of 
severity as well as any increase in severity due to natural 
progress of the disease, from the current level of 
disability.  

In this case the current level of severity is 40 percent 
based on limitation of motion or orthopedic manifestations 
and a separate 10 percent rating based on neurological 
manifestations or abnormality due to the intercurrent 
injuries in July 2002 for a combined rating of 50 percent 
under 38 C.F.R. § 4.25. 

As for the baseline level of severity, on VA examination in 
May 1996, X-rays revealed degenerative joint disease and 
degenerative disc disease of L4-L5 and L5-S1.  Range of 
motion was normal, and on neurological evaluation, there was 
no sensory deficit.  The diagnosis was injury to the 
lumbosacral spine with resultant degenerative joint disease 
and degenerative disc disease at L4-L5 and L5-S1 with 
moderate residuals, aggravated by the right knee disability.  

On VA examination in January 2000, flexion of the lumbar 
spine as to 37 degrees.  Extension was to 30 degrees, right 
lateral flexion was to 50 degrees, left lateral flexion was 
to 47 degrees, and right and left rotation were 50 to 55 
degrees, respectively.  

As for the baseline level of severity before the intercurrent 
injuries in July 2002, there was limitation of motion in the 
range of normal to moderate and moderate limitation of motion 
under Diagnostic Code 5292 is 20 percent disabling.  There 
was no evidence of sciatic neuropathy or other neurological 
manifestation or abnormality.  

By deducting the baseline level of severity, 20 percent, as 
well as the separate 10 percent rating for sciatica due to 
the intercurrent injuries in July 2002, from the current 
level of disability, that is, a combined rating of 50, the 
extent of aggravation is 20 percent.  


For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, and the benefit-of 
the-doubt standard of proof does not apply. 



ORDER

A rating higher than 20 percent for aggravation of 
degenerative arthritis and intervertebral disc disease of the 
lumbar spine is denied. 



___________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


